Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach the features of Claim 1. Specifically, the prior art does not teach the tapered large diameter section feature in conjunction with the introduction inlet being formed at the small diameter section in the vicinity of the upper end of the large diameter section in the gravitational direction and being formed at four locations spaced 90 degrees around the axis line, and in combination with the rest of the recited structure. Generally, the prior art teaches tapered larger diameter portions (see Narushima, Schillemeit, and Obrist). However, in these tapered portions, the separated air enters from under the tapered portion, not from introductory inlets in the vicinity recited. Other references which teach the introductory inlets in the vicinity recited (see Sato, Yamashita) do not teach the tapered portions but rather either a lack of a larger diameter section or a non-tapered disc-like section to stop the air vortices, at least in the context of the rest of the structure recited in Claim 1. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify these references without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, July 12, 2022